UN'ITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

I~IEN'RY POSEY (#97166)

CIVIL ACTION
VERSUS

NO. 18-0767-J'WD-EWD
LASALLE CORRECTIONAL CENTER
OPINION

After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate ludge's Report dated October 31, 2018, to which no opposition was
riled;

I'I` IS ORDERED that this matter is transferred to the Western Distn`ct of Louisiana
for further proceedings

Judgment shall be entered accordingly.

Signed in Baton Rouge, Louisiana, on No mber 15 2018.

 

/\
E J W. mAvELLEs
sTATEs msch coUR'r
LE msch oF LoUIslANA

